Citation Nr: 1526875	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-35 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claims for entitlement to service connection for a right knee disability, left ankle disability, and PTSD.

A hearing was held on April 23, 2014, by means of video conferencing equipment with the appellant in Seattle, Washington, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In a prior October 2005 rating decision, the RO denied the Veteran's claims for service connection for PTSD and depression on the basis that the Veteran did not have a verifiable stressor and the evidence did not demonstrate that the depression either arose during or was caused by military service.  Shortly thereafter, also in October 2005, the Veteran submitted a statement in support of claim for service connection for PTSD describing two different stressors, in detail.  The RO accepted this as new and material evidence sufficient to keep the claim for service connection for PTSD pending, per 38 C.F.R. § 3.156(b), but did not consider whether this evidence constituted new and material evidence for the claim for service connection for depression.  This statement, along with a March 2006 lay statement from one of the Veteran's former shipmates describing his memory of the Veteran being involved in a bomb elevator accident during service, represents new evidence which speaks to the presence of an in-service event.  Therefore, it is found to be new and material, and the October 2005 rating decision denying the Veteran's claim for service connection for depression was prevented from attaining finality.

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran's claims file contains evidence demonstrating that the Veteran has been provided diagnoses including depression, major depressive disorder, and  PTSD.  Prior to the issuance of the rating decision on appeal, the Veteran was denied service connection for both depression and PTSD.  Although the Veteran specifically stated that he wanted to reopen his claim for service connection for PTSD, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition, but rather, sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).   In light of the Court's decisions in Clemons and Brokowski, the Board has recharacterized the relevant issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  This will provide the most favorable review of the claim in keeping with the Court's holding in Clemons.  

The claims file contains a January 2014 deferred rating decision for the issue of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for a low back condition, noting that the Veteran's substantive appeal was not timely filed and requesting that the Veteran be sent notice of such determination.  It does not appear that the Veteran was provided with notice of the decision and his appeal rights, and no appeal has yet been filed.  The Board does not have jurisdiction over the issue of the timeliness of the submission of a substantive appeal for the issue of whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a low back disability, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a right knee disability, a left ankle disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied the Veteran's claim for service connection for PTSD; the Veteran submitted new and material evidence within the appeal period of that decision; in a December 2006 rating decision, the RO denied the Veteran's claim for service connection for PTSD; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received. 

2.  Evidence associated with the claims file since the December 2006 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3.  In a February 2010 rating decision, of which the Veteran was notified in March 2010, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disability; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

4.  Evidence associated with the claims file since the February 2010 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.
CONCLUSIONS OF LAW

1.  The December 2006 rating decision, in which the RO denied the Veteran's claim for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006, 2014).

2.  As evidence pertinent to the claim for service connection for depression, received since the RO's December 2006 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The February 2010 rating decision, in which the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009, 2014).

4.  As evidence pertinent to the claim for service connection for a right knee disability, received since the RO's February 2010 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issues of whether new and material evidence has been submitted sufficient to reopen the claims for service connection for a right knee disability and PTSD, the Board concludes that this duty does not preclude the Board from adjudicating these claims, because the Board is granting in full the benefits sought on appeal by reopening.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  Right Knee

In a February 2010 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disability.  The Veteran was informed of the decision in March 2010, and did not submit a notice of disagreement or new and material evidence during the appeal period.  The RO's February 2010 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009, 2014).

The evidence of record for the February 2010 rating decision consisted of service treatment records and service personnel records from the Veteran's active military service, VA treatment records, and lay statements from the Veteran.  The basis of the RO's denial was that there was no evidence of a right knee injury during service or any objective medical evidence that the current right knee disability was related to his service-connected left knee disability.

As part of his claim to reopen, the Veteran submitted an April 2013 VA treatment record, an addendum, stating that the attending physician concurred with the resident's findings, and that "it is reasonable on a more-probable-than-not basis that [the Veteran's] knee pain developed, in part, as a result of his altered biomechanics of gait that arose from his service related left knee injury and knee pain as described by [the resident]."  Although this statement does not specifically reference the right knee, in context, it would be nonsensical to state that the left knee pain resulted from the left knee pain, and thus, the Board concludes, for the purposes of reopening, that this statement likely links the Veteran's right knee pain to his service-connected left knee disability.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, whether the Veteran's right knee disability is etiologically related to his service-connected left knee disability.  As noted above, the credibility of the evidence is also presumed.  Therefore it is new and material, and reopening the claim for service connection for a right knee disability is warranted.

IV.  PTSD

In an October 2005 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran submitted a detailed stressor statement in October 2005, and the RO readjudicated the issue and again denied the claim for service connection for PTSD in a December 2006 rating decision.  The Veteran did not submit a notice of disagreement or new and material evidence during the appeal period.  The RO's December 2006 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006, 2014).

The evidence of record for the December 2006 rating decision consisted of service treatment and service personnel records from the Veteran's active military service, VA treatment records, lay statements from the Veteran and a fellow serviceman, and the 1977 Command History for the USS Coral Sea.  The basis of the RO's denial was that, although there was a current diagnosis of PTSD, there was no credible supporting evidence that the claimed in-service stressor occurred, and there was therefore no link between his current disability and a verifiable stressor.

Subsequent to the December 2006 rating decision, additional VA treatment records have been associated with the claims file, including an April 2009 VA psychiatry note where the physician described the Veteran's increase in depression and irritability as representing a flare of his PTSD symptomatology, as the Veteran's reported trauma took place in basic training during the months of March through May.  Although this evidence does not serve to verify the Veteran's in-service stressor, it does relate to an unestablished fact necessary to substantiate the claim, specifically, a nexus between an in-service stressor and the current PTSD diagnosis.  This is sufficient to meet the low threshold for reopening, described in Shade v. Shinseki.  Therefore it is new and material, and reopening the claim for service connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a right knee disability is reopened.

New and material evidence having been submitted, the claim for service connection for PTSD is reopened.


REMAND

Reasons for remand:  To obtain outstanding VA treatment records; to acquire relevant records from the Social Security Administration (SSA); and to provide the Veteran with a VA examination and supplemental medical opinion.

As an initial matter, an April 2006 VA treatment record notes that the Veteran submitted a claim for Social Security Disability Income.  It is unclear whether these benefits were granted by SSA.  The Court has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the AOJ should take action to ensure the Veteran's complete SSA records are included in the claims file.

Right Knee Disability

The Veteran was provided with VA examination of his right knee in November 2012.  The examiner noted that the Veteran was diagnosed with right knee osteoarthritis in 2012.  He stated that the service treatment records only refer to the left knee, and "there is no other medical evidence from other medical providers linking the right knee condition to the left knee condition that occurred during service."  The examiner opined that the right knee condition is less likely than not proximately due to or a result of the Veteran's service-connected left knee condition because these were independent phenomenon occurring concurrently, with no medical record evidence indicating a causal relationship.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A December 2009 VA primary care note documented right knee crepitus and tenderness to palpation medially with radiation inferiorly around the ankle, and a gait favoring the left knee.  The Veteran was assessed with painful knees, with a notation that the right knee was probably bothering him because he was favoring his left knee.  Therefore, the VA examiner's statements that there was no medical record evidence indicating a relationship between the right and left knee pathologies is incorrect, and his opinion is therefore rendered inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value).  The examiner also provided an opinion that the right knee disability was not directly related to military service.  This was based on a finding that the Veteran's one right knee contusion, in 1977, was not a severe enough injury to result in his current arthritis, and that the medical records do not mention the right knee until 2009.  The Board notes, however, that the Veteran's service treatment records document a second right knee bruise in September 1976, and VA treatment records document bilateral knee pain as early as August 2008, with a July 2007 DBQ examiner documenting the Veteran's report of bilateral knee pain since 1977, and diagnosing right knee strain in remission.  A supplemental medical opinion is therefore also needed on the question of whether a current right knee disability was caused by or arose during military service.

As noted previously, an April 2013 VA treatment record states that "it is reasonable on a more-probable-than-not basis that [the Veteran's] knee pain developed, in part, as a result of his altered biomechanics of gait that arose from his service related left knee injury and knee pain as described by [the resident]."  Although it is likely that the physician is referencing the right knee, the physician only relates the Veteran's right knee pain, as opposed to a specific disability, to the service-connected left knee disabilities, and further, did not provide any rationale for the conclusion which would allow the Board to determine the probative value of the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  In this instance, there is medical evidence attributing the Veteran's right knee symptoms to various causes, such that this unsupported positive opinion is rendered inadequate to justify a grant of service connection. 

In finding that further development, including additional VA medical opinion regarding the etiology of the Veteran's right knee disability, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).   

Although the Veteran submitted an April 2013 addendum VA treatment record seeming to pertain to the right knee, the medical report to which it refers is not of record.  A review of the claims file demonstrates that VA treatment records from the period of October 2012 through September 2013 have not yet been associated with the file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ should obtain these records and associate them with the claims file.


Acquired Psychiatric Disorder

A May 2014 VA Addiction Treatment Center (ATC) note documents the Veteran's reported history of having begun drinking alcohol during his military service, with it becoming "excessive" post-discharge.  The treatment record further noted inpatient treatment at "VA 7 East" for withdrawal in 2003 and outpatient treatment including multiple episodes with Seattle VA ATC dating back to an initial encounter in May 1997.  The earliest VA treatment record in the claims file is from October 2004, and therefore, on remand, the Veteran should be asked to clarify his earliest date of treatment with VA, and any outstanding records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran has not yet been provided with a VA examination regarding his claim for service connection for an acquired psychiatric disorder.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran has been provided with diagnoses of depression, major depressive disorder, and PTSD by his VA treating physicians.  In his April 2005 claim for service connection for depression, the Veteran reported that he suffers from severe depression which started during the last few months in service and continued to the present.  Although the service treatment records do not appear to document a diagnosed psychiatric disorder during service, the Veteran's service personnel records document a number of violations for unauthorized absences from duty beginning December 1976, resulting in a Court Martial in March 1977 and an eventual discharge for "misconduct frequent involvement of a discreditable nature with civil or military authorities."  Additionally, in May 2014, the Veteran reported at a VA ATC appointment that he first began drinking alcohol in the military, and the drinking became problematic and "excessive" post-discharge.  This evidence is found to rise to the low level laid out in McLendon so as to require VA to provide a VA examination and medical opinion as to the nature and etiology of an acquired psychiatric disorder.  On remand, such should be ordered.

Left Ankle Disability

The Veteran asserts he has a left ankle disability, resulting in pain, related to his service connected left knee disabilities.  At the April 2014 Board hearing, the Veteran testified that a physician told him that it looked like he had sprained his ankle, but he had not done anything strenuous to cause such a sprain.  The Veteran's claims file contains treatment records from the Seattle VA Medical Center up to May 2014, but more recent records have not yet been associated with the file.  A May 2014 VA primary care record addressed the Veteran's left ankle pain and noted that physical examination demonstrated trace ankle edema bilaterally with superficial varicosities, with the left foot/ankle having mild tenderness to palpation around the circumference of the ankle.  X-rays were noted to be unremarkable for arthritic changes or joint effusion, and the physician wrote that he would like to refer the Veteran to podiatry for evaluation.  As VA treatment records relevant to the presence of a current left ankle disability remain outstanding, on remand, the AOJ should take efforts to obtain all records of VA treatment from May 2014 to the present.  Should such evidence include a diagnosis of a left ankle disability, a VA examination should be provided regarding whether such disability was caused or aggravated by his service-connected left knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records that remain outstanding, including records of treatment with Puget Sound Health Care Services (HCS), from May 1977 to October 2004, October 2012 to September 2013, and May 2014 to present.  The Veteran should also be contacted to clarify whether he received any treatment at VA facilities prior to May 1977.  If the Veteran identifies any treatment prior to that date, the AOJ should also obtain those records.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits for the Veteran as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file.

3.  After completing the aforementioned development, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion with regard to the Veteran's right knee for a supplemental VA medical opinion as to the etiology of the Veteran's current right knee disability/disabilities.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then address the following:

a.  State whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability arose during or is otherwise etiologically related to the Veteran's military service.

The reviewer's attention is directed to the following service treatment records:  September 1976 record noting the Veteran's complaint of right knee pain following him hitting it the night prior and giving an impression of "bruise"; January 1977 record noting the Veteran's complaint of right knee trauma from hitting it going up a ladder and providing an impression of "contusion."

b.  For any current right knee disability, state whether it is at least as likely as not (50 percent or greater probability) that the knee disability was caused or aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service connected left knee disabilities, including any resultant gait abnormalities.

If it is determined that the Veteran's right knee disability has been aggravated by his service-connected left knee disability, the reviewer should quantify the approximate degree of disability, or baseline, before the onset of aggravation. (i.e. what approximate level of right knee disability would exist if it underwent its own natural progression, and was not aggravated by the left knee disability.) 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The term "current" in the above context means present at any time during the appeal period (August 2012 to present).

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing parts one and two, schedule the Veteran for an examination with a VA psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Based on a review of the claims folder, examination findings, and statements of the Veteran, the examiner should render a diagnosis for any acquired psychiatric disorder present at any point from October 2005 to present.
 
For any diagnosis provided for an acquired psychiatric disorder other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise a result of, the Veteran's active military service.

The Veteran has reported that his depression arose during the latter part of service, and the examiner is asked to comment upon the likelihood that the numerous violations noted in the Veteran's service personnel records, and/or the Veteran's reported onset of alcohol use during service and increased use following discharge, represent manifestations of an acquired psychiatric disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing parts one and two and reviewing the resulting evidence, if the evidence demonstrates the presence of a current left ankle disability, schedule the Veteran for an examination with an appropriate VA medical professional to provide an opinion as to the likelihood that the Veteran's left ankle disability was caused or aggravated (permanently worsened beyond the natural progress of the disease/disability) by his service-connected left knee disabilities.  If it is determined that the left ankle disability has been aggravated by his service-connected left knee disabilities, an opinion should be provided as to the approximate degree of disability, or baseline, of the left ankle disability in the absence of aggravation. (i.e. the approximate level of left ankle disability that would exist if it underwent its own natural progression, and was not aggravated by the left knee disability.)  If an examination is ordered, the rationale for all conclusions stated must be included in the examination report. 

6.  Thereafter, review the requested medical reports to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  

7.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claims for entitlement to service connection for a right knee disability, left ankle disability, and an acquired psychiatric disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


